Exhibit 10.58

ARBITRON INC.

WAIVER AND AMENDMENT OF

EXECUTIVE RETENTION AGREEMENT

This is an agreement (the “Agreement”) between Arbitron Inc. (the “Company”) and
Debra Delman (“you”), dated as of December 17, 2012. Except as otherwise defined
herein, capitalized terms used in this Agreement have the same definition as in
the Executive Retention Agreement between you and the Company, dated as of
August 27, 2012 (the “Retention Agreement”).

WHEREAS, you and the Company have previously entered into the Retention
Agreement; and

WHEREAS, you and the Company desire to amend the Retention Agreement.

THEREFORE, you and the Company agree as follows, in consideration of the
services to be received from you and the ongoing compensation to which you will
be entitled and other good and valuable consideration, the receipt and
sufficiency of which the parties hereby acknowledge:

(1) The first recital (WHEREAS paragraph) of the Retention Agreement is revised
by striking “August 25, 2013” and replacing it with the date that is the second
anniversary of the date hereof.

(2) Section 2(b)(i) is amended to delete “ pay you an amount in cash equal to 12
times your Reference Compensation (as defined below) as in effect immediately
before the termination (or, if the Position Diminishment relates to a reduction
in base salary, before such reduction)” and replace it with “pay you an amount
in cash equal to the sum of (x) 12 times your monthly base salary as in effect
immediately before the termination (or, if the Position Diminishment relates to
a reduction in base salary, before such reduction) and (y) your target annual
bonus for the year of termination”.

(3) Section 2(c) is amended to delete “24 months of Reference Compensation” and
replace it with “24 months of your monthly base salary and 2 times your target
annual bonus for the year of termination”.

(4) Section 2(g)(iv) is deleted in its entirety.

(5) The text of Exhibit A is deleted and replaced in its entirety by the
following:

“The Company will make the payments under this Agreement without regard to
whether the deductibility of such payments (or any other payments or benefits)
would be limited or precluded by Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and without regard to whether such payments would
subject you to the federal excise tax levied on certain “excess parachute
payments” under Section 4999 of the Code; provided, however, that if the Total
After-Tax Payments (as defined below) would be increased by the reduction or
elimination of any payment and/or other



--------------------------------------------------------------------------------

benefit (including the vesting of your equity awards) under this Agreement (the
“Parachute Payments”), then the amounts payable under this Agreement will be
reduced or eliminated by determining the Parachute Payment Ratio (as defined
below) for each Parachute Payment and then reducing the Parachute Payments in
order beginning with the Parachute Payment with the highest Parachute Payment
Ratio. For Parachute Payments with the same Parachute Payment Ratio, such
payments shall be reduced based on the time of payment of such Parachute
Payments, with amounts having later payment dates being reduced first. For
Parachute Payments with the same Parachute Payment Ratio and the same time of
payment, such Parachute Payments shall be reduced on a pro rata basis (but not
below zero) prior to reducing Parachute Payments with a lower Parachute Payment
Ratio. For purposes hereof, the term “Parachute Payment Ratio” shall mean a
fraction, the numerator of which is the value of the applicable payment for
purposes of Section 280G of the Code, and the denominator of which is the
intrinsic value of such Parachute Payment. The Company’s independent, certified
public accounting firm (the “Accountants”) will determine whether and to what
extent Parachute Payments under this Agreement are required to be reduced in
accordance with this paragraph. Such determination by the Accountants shall be
conclusive and binding upon you and the Company for all purposes. For purposes
of making the calculations required by this paragraph, the Accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Section 280G and 4999 of the Code. You and the Company shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this paragraph. The Company shall
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this paragraph. If there is an underpayment or
overpayment under this Agreement (as determined after the application of this
paragraph), the amount of such underpayment or overpayment will be immediately
paid to you or refunded by you, as the case may be, with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code. For
purposes of this Agreement, “Total After-Tax Payments” means the total economic
value of all “parachute payments” (as that term is defined in Section 280G(b)(2)
of the Code) made to or for the benefit of you (whether made under the Agreement
or otherwise), after reduction for all applicable federal taxes (including,
without limitation, the tax described in Section 4999 of the Code), and present
valued using the discount rate applicable under Section 280G of the Code.”

(6) All other provisions of the Retention Agreement remain in effect as written.

Signatures on Page Following



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

ARBITRON INC.     EXECUTIVE By:  

/s/ Timothy T. Smith

   

/s/ Debra Delman

Name:   Timothy T. Smith     Debra Delman Title:   Executive Vice President,
Business Development & Strategy, Chief Legal Officer, and Secretary    